DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 10 February 2021. 
Claims 7 and 17 were canceled. Claims 1-6, 8-16, and 18-20 were amended. Claims 1-6, 8-16, and 18-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 9 recites “replicating the at least one wager with at least one gaming partner associated with the at least one gaming platform.” Previously, and based on the specification, this limitation was interpreted to mean placing the wager with a gaming partner. Note how the specification states at [0044] that “[t]he received wagers are then confirmed … and at step 304 the wagers are replicated with (e.g. exported to) one or more gaming partners associated with the gaming platform(s).” After the present amendments, claim 1, which claim 9 depends on, recites: “accessing at least one gaming platform and placing, through the at least one gaming platform, at least one wager.” Because the claims now expressly recite placing the wager it is not clear what it means to “replicat[e] the at least one wager with at least one gaming partner.” For example, it is not clear whether the “replicating” of the wager step is redundant with “placing” the wager, or whether it somehow further limits and describes the “placing” of the wager, or whether it requires the system to place a separate and duplicative wager. As such, one of ordinary skill in the art would not know how parse the identified limitation, and as such would not be able to determine the boundaries of the claim. As the boundaries of the claim are unclear, the claim is indefinite. Claim 19 is similarly rejected. 
	For the purposes of examination, the limitation will be interpreted as redundant with the prior placing of the wager. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 11 and 20, recites in part a method for consumer rewards redemption, the method comprising: issuing one or more virtual tokens as a reward to a consumer; recording as a first entry of a virtual account ledger, a number of the one or more virtual tokens issued to the consumer and recording, as a second entry of the virtual account ledger, a cash store of value associated with each of the one or more virtual tokens; and placing, at least one wager using the one or more virtual tokens as a digital currency, the cash store of value associated with the one or more virtual tokens used to fund the at least one wager. These limitations set forth a concept of processing a customer reward wager, which is clearly a commercial interaction and a marketing or sales activity. Therefore under the 2019 PEG, the claims set forth a concept which falls within the methods of organizing human activity sub-grouping. As such, the claims are determined to recite an abstract idea. 
a computing device. Claim 11 recites the additional element of a processing unit and a non-transitory computer-readable memory. Claim 20 recites the additional element of a non-transitory computer readable medium. Each of these limitations is recited at a high level of generality, and they are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of at least one gaming platform which is accessed and used to place a wager. This additional element does not reflect any improvement to technology, does not require a particular machine, does not effect a transformation of a specific article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to an online gaming environment. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the use of a generic computing device and a gaming platform only generally link the abstract idea to an online gaming environment. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Thus under the 2019 PEG, the additional elements of the claims do not integrate the abstract idea into a practical application. As such, the claims are determined to be directed to an abstract idea.
In step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element understood to be a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these additional elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of a gaming platform. As previously noted, this additional element, both individually and in combination with the computing device additional element, only generally links the 
Dependent claims 2-6, 8-10 and 12-16, 18, and 19 only further describe the abstract idea and do not set forth any other additional elements. These claims continue to be directed to an abstract idea, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0094134 A1) in view of Higgins et al. (US 2019/0043308 A1). 

Regarding Claim 1, 11, and 20: Noyes discloses a computer-implemented method for consumer rewards redemption, the method comprising: at a computing device (server system 12. See at least [0028]),
issuing one or more virtual tokens as a reward to a consumer (In method step 206, the system controller 42 receives a user selection indicative of at least one consumer reward contained in the list of redeemable consumer rewards and generates the amount of virtual credits as a function of the selected at least one consumer reward. More specifically, the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming credits as a function of the selected consumer reward and the corresponding redemption rate. The user account module 80 also receives data indicative of the generated amount of game credits and adds the amount of game credits to the corresponding virtual credit account. See at least [0059]). 
recording as a first entry of a virtual account ledger, a number of the one or more virtual tokens issued to the consumer (The user account module 80 also receives data indicative of the generated amount of game credits and adds the amount of game credits to the corresponding virtual credit account. See at least [0059]. Examiner’s note: The specification does not define the term “virtual 
Accessing at least one gaming platform and placing, through the at least one gaming platform, at least one wager using the one or more virtual tokens as a digital currency (In method step 208, the system controller 42 receives a request from the user to play a game. … the system controller 42 allows the user to select from a plurality of casino-type games 18 and/or a plurality of skill-based games. See at least [0060]. Also: the system controller 42 may display a casino-type slot-type game 88 in response to the received user's request. In addition, the system controller 42 may also display an amount of game credits available for wagering on the game and associated with the identified user profile account. In one embodiment, the system controller 42 may prompt the user to identify an amount of game credits to be wagered on the selected game. In another embodiment, the system controller 42 may also display a "Bet Max" selection button 114 indicative of a predefined maximum amount of game credits, and/or a "Bet" selection button 116 indicative of a predefined minimum amount of game credits required to place a wager on the game. See at least [0061]. Also: In method step 212, the game module 84 determines the outcome of the selected game, displays the outcome of the selected game, and resolves the received wager as a function of the game outcome. See at least [0063]). 
a processing unit (See at least [0030])
a non-transitory computer readable memory (See at least [0030]). 

Noyes does not explicitly disclose recording a cash store of value associated with each of the one or more virtual tokens, or where the cash store of value associated with the one or more virtual tokens used to fund the at least one wager. 
Higgins teaches issuing one or more virtual tokens and recording as a first entry of a virtual account ledger, a number of the one or more virtual tokens issued to the consumer and recording, as a second entry of the virtual account ledger, a cash store of value associated with each of the one or more virtual tokens (In these embodiments, to account for at least the different funding sources which contribute to the cashless wagering accounts, the system tracks the funds transferred to an EGM by funding source, such wager using the one or more virtual tokens as a digital currency, the cash store of value associated with the one or more virtual tokens used to fund the at least one wager (the system disclosed herein tracks such funds in association with the player's wagering session. Continuing with the above example and as seen in FIG. 1B, after establishing a credit balance of $100, if a player wagers $1 on a play of a game, the system reduces the tracked funding source from the first credit card account by $1 to $24. See at least [0028] and Fig. 1B). 
Noyes provides a system for issuing wagering tokens to users in exchange for reward points, upon which the claimed invention’s tracking of funding sources associated with tokens can be seen as an improvement. However, Higgins demonstrates that the prior art already knew of tracking funding sources, and uses specific funding sources to fund wagers. One of ordinary skill in the art could have easily applied the techniques of Higgins to the system of Noyes by tracking the funding sources associated with tokens, and using those funding sources to pay for wagers. One of ordinary skill in the art would have recognized that such an application of Higgins would have predictably resulted in a system which would allow users to view and manage the sources of their gaming funding, while also allowing the gaming 

Regarding Claim 2 and 12: Noyes in view of Higgins teaches the above limitations. Additionally, Noyes discloses receiving, at the computing device, a request to redeem a given amount of consumer rewards awarded to the consumer as a result of the consumer performing at least one online activity (In method step 206, the system controller 42 receives a user selection indicative of at least one consumer reward contained in the list of redeemable consumer rewards. See at least [0059]. Also: Also: As described herein, the term "consumer reward" refers to any award and/or reward provided to a consumer to promote the purchase and/or use of a consumer product and/or service. For example, a consumer reward may include, but is not limited to, products, services, promotional consumer offerings, coupons for consumer products and/or services, rewards points awarded to a consumer for the purchase of goods and/or services from a commercial establishment and redeemable for additional products and/or services, discounted product/service pricing, and/or any suitable reward provided to a consumer for use in promoting the sale and/or use of a product and/or service by the consumer. In the illustrated embodiment, the commercial establishment may include, but is not limited to including … an online retail store. See at least [0026]); and exchanging, at the computing device, the given amount of consumer rewards for a corresponding amount of the one or more virtual tokens (generates the amount of virtual credits as a function of the selected at least one consumer reward. More specifically, the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming credits as a function of the selected consumer reward and the corresponding redemption rate. The user account module 80 also receives data indicative of the generated amount of game credits and adds the amount of game credits to the corresponding virtual credit account. See at least [0059]. Also: a credit exchange selection screen. See at least [0017]. Also: the system and methods provide an opportunity to increase an amount of consumer 

Regarding Claim 3 and 13: Noyes in view of Higgins teaches the above limitations. Additionally, Noyes discloses prior to exchanging the one or more consumer rewards for the one or more virtual tokens, validating that a balance of consumer rewards available in an account of the consumer is greater than or equal to the given amount of consumer rewards, the account associated with a rewards program the consumer is participant in (In method step 204, the user account module 80 identifies the user profile account associated with the received redemption request and displays the redeemable consumer rewards associated with the user profile account. More specifically, the user account module 80 receives the redemption request including a unique user identifier and identifies the user profile account associated with the unique user identifier. The rewards module 82 determines the redeemable consumer rewards associated with user profile account and displays the redeemable consumer rewards to the user. See at least [0057]. Also: The exchangeable rewards list 62 includes a plurality of exchangeable consumer rewards associated with each user profile account. In one embodiment, the exchangeable consumer rewards 74 associated with a user profile account are substantially similar to the redeemable consumer rewards 64 associated with the user profile account. See at least [0038]). 

Regarding Claim 4 and 14: Noyes in view of Higgins teaches the above limitations. Additionally, Noyes discloses wherein the one or more consumer rewards are exchanged for the one or more virtual tokens using a one-to-one ratio where one virtual token is credited to the account of the consumer for each of the given amount of consumer rewards (The rewards module 82 also determines a redemption rate associated with each of the redeemable consumer rewards contained in the list of redeemable consumer rewards, and displays the associated redemption rate to the user. See at least [0058]. Also: the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming credits as a function of the selected consumer reward and the corresponding redemption rate. See at least [0059]. Also: See Fig. 8, noting the retail store line 68, with a “1 to 1” exchange rate).

Regarding Claim 5 and 15: Noyes in view of Higgins teaches the above limitations. Additionally, Noyes discloses wherein the one or more virtual tokens are issued to the consumer as a result of the consumer performing at least one financial operation using a financial card associated with a financial institution (As described herein, the term "consumer reward" refers to any award and/or reward provided to a consumer to promote the purchase and/or use of a consumer product and/or service. For example, a consumer reward may include, but is not limited to, products, services, promotional consumer offerings, coupons for consumer products and/or services, rewards points awarded to a consumer for the purchase of goods and/or services from a commercial establishment and redeemable for additional products and/or services, discounted product/service pricing, and/or any suitable reward provided to a consumer for use in promoting the sale and/or use of a product and/or service by the consumer. In the illustrated embodiment, the commercial establishment may include, but is not limited to including, a retail store, a grocery store, a restaurant, a gas station, an online retail store, a travel service company, a service company, a hotel, a casino, an amusement park, a theater, a movie theater, a museum, and/or any commercial establishment that offers goods and/or services for purchase by a consumer. See at least [0026]. Examiner’s note: Note that the limitation does not require particular card associated with a particular institution to qualify as a qualifying operation. The broadest reasonable interpretation of the limitation simply requires any operation performed with any payment card. One of ordinary skill in the art would understand that purchases with online retail stores, as described by Noyes, involve the use of a payment card. As such, Noyes reads on the identified limitation). 

Regarding Claim 6 and 16: Noyes in view of Higgins teaches the above limitations. Additionally, Noyes discloses wherein one virtual token is used for each dollar amount spent by the consumer using the financial card (The rewards module 82 also determines a redemption rate associated with each of the redeemable consumer rewards contained in the list of redeemable consumer rewards, and displays the associated redemption rate to the user. See at least [0058]. Also: the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming credits as a function of the selected consumer 

Regarding Claim 8 and 18: Noyes in view of Higgins teaches the above limitations. Additionally, Noyes discloses wherein the at least one wager is placed online (a system and method that allows a user to wager consumer rewards on online casino-type games. See at least [0022]). 

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0094134 A1) in view of Higgins et al. (US 2019/0043308 A1), and further in view of Deguara (US 2018/0174128 A1).

Regarding Claim 9 and 19: Noyes in view of Higgins teaches the above limitations. Additionally, Noyes discloses receiving the at least one wager and settling the at least one wager according to an outcome thereof (In method step 208, the system controller 42 receives a request from the user to play a game. … the system controller 42 allows the user to select from a plurality of casino-type games 18 and/or a plurality of skill-based games. See at least [0060]. Also: the system controller 42 may display a casino-type slot-type game 88 in response to the received user's request. In addition, the system controller 42 may also display an amount of game credits available for wagering on the game and associated with the identified user profile account. In one embodiment, the system controller 42 may prompt the user to identify an amount of game credits to be wagered on the selected game. In another embodiment, the system controller 42 may also display a "Bet Max" selection button 114 indicative of a predefined maximum amount of game credits, and/or a "Bet" selection button 116 indicative of a predefined minimum amount of game credits required to place a wager on the game. See at least [0061]. Also: In method step 212, the game module 84 determines the outcome of the selected game, displays the outcome of the selected game, and resolves the received wager as a function of the game outcome. See at least [0063]).
	Deguara teaches replicating the at least one wager with at least one gaming partner associated with the at least one gaming platform (the server 1 sends bet requests and receives acknowledgement 
	Noyes and Higgins suggest a system which allows users to convert rewards into wagering tokens and processes a wager for users with those tokens, which differs from the claim invention by the remote processing of the wager. However, Deguara demonstrates that the prior art already knew of systems which forwarded a bet to a remote wagering system which remotely processes wagers before replying with settlement information. One of ordinary skill in the art could have easily substituted Deguara’s remote wagering system into the system of Noyes and Higgins. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would place user bets on external platforms rather than locally hosting wagering processes. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Noyes and the teachings of Higgins and Deguara. 

 Regarding Claim 10: Noyes in view of Higgins and Deguara teaches the above limitations. Additionally, Higgins teaches wherein settling the at least one wager comprises settling winning wagers by converting the one or more virtual tokens used to place the at least one wager into cash in accordance with the cash store of value recorded in the virtual account ledger, and settling losing wagers with the one or more virtual tokens recorded in the virtual account ledger (Continuing with the above example and as seen in FIG. 1B, after establishing a credit balance of $100, if a player wagers $1 on a play of a game, the system reduces the tracked funding source from the first credit card account by $1 to $24. In this example, if the play of the game results in a win of $5, the system increases an amount won tracked funding source of the EGM (i.e., "Game Win") by $5. It should be appreciated that in these embodiments, each wager placed represents a reduction of funds tracked from an external funding source and a possible increase (based on any award associated with the wager placed) of an internal funding source (i.e., the EGM itself). Examiner’s note: “in accordance with the cash store” does not require that the winnings come the cash store. The motivation to combine Noyes, Higgins, and Deguara is the same as explained under claim 1 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 5, 6, 10, 15, and 16: Applicant hereby amends claims 5, 15, and 10. 
Examiner’s Response: Applicant's amendments filed 10 February 2021 have been fully considered and they resolve the identified issues. The previous rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: Applicant hereby amends independent claims 1, 11, and 20 to recite the feature of “accessing at least one gaming platform and placing, through the at least one gaming platform, at least one wager using the one or more virtual tokens”. Applicant submits that this feature implements the judicial exception with, or uses the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. 
Examiner’s Response: Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive. It is not clear to the examiner how a “gaming platform” is a “particular machine or manufacturer”. Examiner notes that the specification does not define the term “gaming platform”, and the broadest reasonable interpretation of the limitation includes any machine platform capable of providing gaming services. As such, the limitation does not appear to require a “particular machine or manufacture.” Examiner notes that this additional element was determined to only generally link the abstract idea to a particular technological environment, and as such did not integrate the abstract idea into a practical application or amount to significantly more. 

Applicant’s Argument Regarding 103 Rejections of claims 1-4, 7, 8, 11-14, 17, 18, and 20: Applicant submits that Noyes in view of Aaron does not teach recording, as a first entry of a virtual account ledger, a number of the one or more virtual tokens issued to the consumer and recording, as a second entry of the virtual account ledger, a cash store of value associated with each of the one or more virtual token and placing, through the at least one gaming platform at least one wager using the one or more virtual tokens as a digital currency, the cash store of value associated with the one or more virtual tokens used to fund the at least one wager. 
Examiner’s Response: Applicant's arguments filed 10 February 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 11, and 20. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited of the Office Action mailed 29 October 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Bion A Shelden/       Examiner, Art Unit 3681                                                                                                                                                                                                
2021-02-12